Citation Nr: 1524750	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to June 1959.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  Thereafter, in April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The record contains a transcript from both hearings.  Following the Board hearing, the Veteran submitted additional evidence    in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent evidence indicates a hearing loss disability is related to in-service noise exposure, and that tinnitus is related to hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts was caused by his conceded noise exposure while working as an air traffic controller during active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran was afforded a VA audiological examination in February 2010, at which time the audiologist confirmed current bilateral hearing loss for VA purposes and noted the Veteran's reports of constant tinnitus for a number of years.  The examiner opined that it was not likely that the Veteran's current hearing loss was     a result of his military noise exposure, because the Veteran's hearing was within normal limits upon his entrance and exit from service.  While ultimately reporting that tinnitus was not related to service given the aforementioned opinion that the Veteran's hearing loss was not related to service, the examiner did opine that tinnitus is as likely as not a symptom associated with the current hearing loss disability.
In October 2010, the Veteran submitted a medical statement from a private audiologist, who reported that "[p]rolonged noise exposure is as likely as not a contributing factor to [the Veteran's] degree of hearing impairment."  Notably, the Veteran credibly reported at his April 2015 Board hearing that he did not have any significant post-service noise exposure as he worked in an office setting and spent his recreational time fly fishing.  In April 2015, the Veteran submitted another medical statement from a private physician, who after reviewing the Veteran's records, opined that the Veteran's "hearing loss is the result of acoustic trauma, consistent with his exposure during his Air Force service," and found "that it is more likely than not that his hearing loss was caused by his military service."

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's bilateral hearing loss is related to his service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).

Regarding the Veteran's tinnitus claim, as previously noted, the probative medical opinion evidence of record shows that the Veteran's tinnitus is a symptom of his hearing loss, which the Board has found to be service-connected.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus on a secondary basis is also warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


